Title: To John Adams from Arthur Lee, 7 August 1782
From: Lee, Arthur
To: Adams, John



Philadelphia Augt. 7th. 1782
Dear Sir

I wrote you a long letter of the 30th. Decr. 1780 to which I have not yet receivd any answer. But I cannot help writing a line to you by this opportunity, as well to congratulate you on the success of your negociations in Holland as to mention to you what I think may be of material concern to you; that the present minister for foreign affairs is as devoted a partizan of Count de Vergennes and Dr. Franklin as any that exists. Here he is entirely under the direction of the Minister and Marbois. It may be obvious that considerable caution will be necessary in your correspondence with such a minister. You may also judge that some ballance is necessary against the french influence here, to keep us from swerving from the interest of our Country wherever that happens to run counter to the real or imaginary interests of the Court of Versailles. Therefore a minister from the States general may be of essential utility here. For when there are two foreign parties, the friends to their country, tho few, may make the scale preponderate as they please, which certainly is not now the case. For these reasons I think you will render us an essential service by hastning the departure of a minister who may answer this valuable purpose.
Our affairs here at present are prosperous. The Enemy have evcuated Savannah after having been beaten in an engagement by Genl. Wayne; and it is pretty certain that the evacuation of Charles-town will soon follow. Hard-money begins to come in by taxes, and when Commerce has a little recoverd us from the baneful effects of Paper-money, I think, our Finances will soon acquire stability, and the States credit.

The Instruction which subjects you to the french ministers gives great offence and uneasiness to many in Congress; and to no one more than to myself. I think it most dishonorable and dangerous. It is a surrender of our Independence and Soveriegnty and an acknowlegment that we are unequal to either. Mr. Jay has expressed the same sentiments very freely to Congress and I hope the Commissioners will not think that Instruction can bind them to assent to any thing injurious to their Country, tho it should be the advice and opinion of those who cannot have the interests of this Country so much at heart, and who are not responsible to us for their conduct.

God bless you & prosper your Negociations, in spight of us, to a safe, honorable & lasting Peace.


PS. please to make my Compts to Mr. Jay, and let him know that his Letters have gaind him some friends, and perhaps lost some. But his account of a certain Court differs so much from what I had learnt of it, that I cannot but think there has been some secret agency in the business. Remember me affectionately to Mr. Laurens.
Sir Guy Carelton and Admiral Digby have announcd to Genl Washington and he to Congress, that Mr. Grenville is instructed to propose the Independence of the 13 provinces, so they phrase it, previous to a negociation.
This Letter was committed to Mr Lee Mr. Witherspoon and Mr Rutlege, who will report I believe—That Congress consider the above Letter as mere matter of Information, inexplicit as to the nature and extent of the Independency directed to be proposd by the british Plenipotentiary; and as Congress have receivd no information on this subject from their ministers for negociating with G. B. therefore no public measure can or ought to be taken upon it, in its present form.
That it be hereby is recommended to the several States in the Union, not to remit of their exertions for carrying on the war with vigor and effect.
That the Commander in chief be authorizd to empower the Commissioners he shall appoint to settle a general Cartel; to release Earl Cornwallis from his parole in return for a similar indulgence granted by his britannic M. to the Honble. Mr. Laurens.
To our very great surprise, we have not receivd one line from you relative to our acknowlegement &c by the States general. Some of us suspect foul play with your Letters as Dr. Franklin has chosen to be silent on the subject, which no doubt is very mortifying to him and his Employers.

